This case was commenced in the justice court by plaintiff in error against defendants in error, seeking to recover judgment for certain goods, wares, and merchandise sold to defendants in error. Judgment was for defendants in error, and on appeal to the county court judgment was again rendered for defendants in error, from which plaintiff in error prosecutes this appeal. *Page 680 
Counsel for plaintiff in error has filed a brief setting up a number of assignments of error for reversal of this case, one of them being that the verdict is not sustained by sufficient evidence. There is no brief on file on behalf of defendants in error, although brief of plaintiff in error has been on file since September 4, 1915. From an examination of the brief of counsel for plaintiff in error it appears that a number of the grounds for reversal are supported by good authorities, and would seem to be well taken.
It is a well-established rule in this jurisdiction that where counsel for plaintiff in error, in conformity with the rules of this court, has prepared, served, and filed brief, in which, with other contentions, it is insisted that the judgment and verdict appealed from are not reasonably supported by the evidence, and there is no brief filed and no reason given for its absence on the part of defendant in error, the court is not required to search the record to find some theory upon which the judgment below may be sustained; but where the brief filed appears reasonably to sustain the assignments of error, the court may reverse the judgment in accordance with the prayer of the petition of plaintiff in error. The authorities upon this point are collected in case No. 4363, Messer   Westbrook v.White Sewing Machine Co., 48 Okla. 56, 149 P. 1097.
On authority of such holding by this court, the judgment of the court below is reversed, and the cause is remanded, with directions to grant a new trial.
All the Justices concur. *Page 681